DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on November 11, 2021 are entered into the file. Currently, claims 2-5 are amended and claim 1 is cancelled, resulting in claims 2-5 pending for examination.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spicer (US 2016/0052144)1.
With respect to claims 2-3, Spicer teaches workpiece-gripping devices (system for reusable high-strength adhesive mounts) for fixtures, tooling, material handling and robotic end-effectors (paragraph [0002]). A gripping device (system) includes a holder including a base and a conformable jamming element that has a conformable releasable surface-adhesive element (modified gecko tape) secured onto its surface (paragraph [0006]). The conformable releasable surface-adhesive element 20 (modified gecko tape) is preferably secured onto a surface of the jamming element 50 (bonding surface) employing a plurality of re-usable attachment devices 30, e.g., hook (attachment structures having a shape of a hook) and loop (attachment counterparts configured to mechanically couple to said attachment structures) fasteners (paragraph [0016]). 30 (attachment structures and counterparts) permits removal and replacement of the conformable releasable surface-adhesive element 20 (modified gecko tape) (said mechanical coupling is operable to couple and decouple multiple times) (paragraph [0016]).
The conformable releasable surface-adhesive element 20 includes surface-adhesion concepts that are based upon the feet of geckoes, which have nanosized spatula (gecko tape comprising a nanostructured side) (paragraph [0018]). The dry adhesive devices of the conformable releasable surface-adhesive elements 20 are flexible (paragraphs [0010]-[0011]).
The jamming element 50 operates by contacting a workpiece and conforming to the workpiece (paragraph [0017]). A vacuum is applied to vacuum harden the filled membrane 52 of the jamming element 50 to rigidly grip the workpiece (non-flexible bonding surface), and the conformable releasable surface adhesive element 20 adheres to the surface of the workpiece (paragraph [0017]).
Spicer teaches the claimed invention above but does not expressly teach the coupling of the releasable surface-elements (gecko adhesive) and the jamming element (second side) creates a torsion-resistant assembly by mechanically inhibiting the flexible modified gecko tape from flexing in at least one direction perpendicular to a preset direction, the preset direction being perpendicular to the non-flexible bonding surface. It is reasonable to presume that the torsion-resistance by mechanically inhibiting from flexing is inherent to Spicer.
Support for said presumption is found in that Spicer teaches a similar bonding structure as the instant invention, i.e., bonding two surfaces through mechanical coupling through the use of a plurality of attachment structures and attachment structure counterparts (hook and loop tape). At paragraph [22] the instant specification discusses how attaching the modified gecko tape 2 via a plurality of attachment structures 14 to an essentially non-flexible, essentially planar object, device, or second bonding surface 12 with suitable and matched attachment counterparts, the modified gecko tape is mechanically inhibited from flexing in the directions perpendicular to direction X, as shown in FIG. 2. Since the same bonding structure is used, it is expected to have the same properties of the claimed invention Additionally, Spicer teaches that when sealed in a vacuum, the assembly has a rigid grip (paragraph [0017]), and the connection to the jamming element and the surface-adhesion to the workpiece is strong enough to allow the welding, handling, and conveyance of the workpiece (paragraphs [0027]-[0028]), which supports the conclusion of a torsion-resistant bond.
In the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mechanical bond taught by Spicer is torsion resistant and mechanically inhibits the flexible modified gecko tape from flexing in at least one direction perpendicular to a preset direction, the preset direction being perpendicular to the non-flexible bonding surface, because it allows the welding, handling, and conveyance of workpiece materials (paragraph [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spicer (US 2016/0052144)2 as applied to claim 2 above, and further in view of Baker (US 6124015). Supporting evidence provided by Melbye (US 5077870).
With respect to claims 4-5, Spicer teaches all the limitations of claim 2 above.
Spicer is silent as to reusable attachment devices 30 (attachment structures and counterparts) comprising attachment structures having the shape of a knob or attachment structures having the shape of a rail.
Baker teaches continuous and discontinuous integral joining structures which engage with and interlock with each other to provide a secure mating engagement at selected locations (col. 2, lines 46-54). The discontinuous joining structures include hook structures, loop structures, and mushroom type hermaphroditic structures (attachment structures having a shape of a knob) (col. 4, lines 15-19). The continuous structures include slot-and-rib structures (attachment structures having a shape of a rail) (col. 4, lines 20-22). As can be seen in the figures of US 5077870, cited in col. 4, lines 40-43 of Baker, the mushroom type hermaphroditic structures are in the shape of a knob.
Since both Spicer and Baker teach reusable joining methods which include hook and loop fasteners, it would have been obvious to one of ordinary skill in the art to use mushroom type hermaphroditic structures (attachment structures having a shape of a knob) or slot-and-rib structures (attachment structures having a shape of a rail) as the joining method of Spicer because Baker teaches hook and loop fasteners as well as the aforementioned fasteners are known joining elements, and the replacement would have predictable results (i.e., two pieces would be joined together). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 3-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome by Applicants amendments to the claims in the response filed November 11, 2021.
The rejections of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicants amendments to the claims in the response filed November 11, 2021.



Response – Claim Rejections 35 USC §102/103
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
On pages 7-8 and 11 of the response Applicant submits that Spicer’s surface adhesive element 20 is not configured for engaging any other element in a manner where the surface-adhesive element 20 is mechanically inhibited from flexing in at least one direction perpendicular to a preset direction, the preset direction being perpendicular to the non-flexible bonding surface, as claim 2 now recites.
The Examiner respectfully disagrees. Spicer does not expressly teach the coupling of the releasable surface-elements (gecko adhesive) and the jamming element (second side) creates a torsion-resistant assembly by mechanically inhibiting the flexible modified gecko tape from flexing in at least one direction perpendicular to a preset direction, the preset direction being perpendicular to the non-flexible bonding surface. It is reasonable to presume that the torsion-resistance by mechanically inhibiting from flexing is inherent to Spicer.
Support for said presumption is found in that Spicer teaches a similar bonding structure as the instant invention, i.e., bonding two surfaces through mechanical coupling through the use of a plurality of attachment structures and attachment structure counterparts (hook and loop tape). At paragraph [22] the instant specification discusses how attaching the modified gecko tape 2 via a plurality of attachment structures 14 to an essentially non-flexible, essentially planar object, device, or second bonding surface 12 with suitable and matched attachment counterparts, the modified gecko tape is mechanically inhibited from flexing in the directions perpendicular to direction X, as shown in FIG. 2. Since the same bonding structure is used, it is expected to have the same properties of the claimed invention Additionally, Spicer teaches that when sealed in a vacuum, the assembly has a rigid grip (paragraph [0017]), and the connection to the jamming element and the surface-adhesion to the workpiece is strong enough to allow the welding, handling, and conveyance of the workpiece (paragraphs [0027]-[0028]), which supports the conclusion of a torsion-resistant bond.
In the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mechanical bond taught by Spicer is torsion resistant and mechanically inhibits the flexible modified gecko tape from flexing in at least one direction perpendicular to a preset direction, the preset direction being perpendicular to the non-flexible bonding surface, because it allows the welding, handling, and conveyance of workpiece materials (paragraph [0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented